                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

LARRY BATTON                                                               PLAINTIFF

v.                        CASE NO. 2:21-CV-00031-BSM

REDLINE TRUCKING, INC.
and KECO REUF                                                            DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 8th day of July, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
